DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 1, 15, 18 regarding the connection of the window including a short circuited probe connected to a coaxial resonator and the resonator system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “a high-pressure viewing window including a short-circuited coaxial probe connected to a coaxial resonator; and a coaxial resonator system configured to capture, using the short-circuited coaxial probe and the coaxial resonator”.  It is unclear whether the short-circuited probe and the coaxial resonator are two different elements or the same element since Para [0015] of applicant’s specification states “high-pressure viewing window may be converted into a short-circuited coaxial probe, also referred to herein as a coaxial resonator”.  It is also unclear whether the coaxial resonator system 
Regarding claim 15 and 18, the claims recites the limitation of “capturing, by a coaxial resonator system in the pressure cell system through a short-circuited coaxial probe included in a high-pressure viewing window and connected to a coaxial resonator”.  As stated above concerning claim 1, it is unclear whether the short-circuited probe and the coaxial resonator are two different elements or the same element. It is also unclear whether the coaxial resonator system includes the coaxial probe or whether it is a separate element. 
Claim 2-14, 16-17, 19-20 are dependent on claim 1, 15, and 18 and therefore inherit their deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7, 10, 11, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2013/0125630 in view of Xie et al., US 2013/0009048 in view of Frische et al., US 4,479,070
Regarding claim 1, Collins discloses a pressure cell system, comprising: 

an injection system configured to inject an injectable medium into the pressure cell (Fig. 1; fluid from reservoir 14 is injected through feed line 12 into the holder 2) in a gap between the sample and the inner walls (Fig. 1; feedline 12 is between sample 1 and plate 3);  
a heating element configured to provide heat to the injectable medium in the pressure cell (Para [0088]; injection fluid may be heated in line 12 with heating jacket);  
a pressure gauge configured to measure pressure inside the pressure cell (Para [0097] - [0103]; apparatus for investigating pressure);  
a pressure relief valve to release excess pressure above a specific threshold (Para [0061]; pressure regulator 10a);  
a temperature gauge configured to measure temperature in the pressure cell (Para [0097] - [0102]; apparatus for investigating temperature);  
a top configured to provide a pressure resistant lid on the pressure cell (Fig. 1; platen 3 or 4) and
a system configured to capture measurements, the measurements captured after the sample is placed inside of the pressure cell, a top of the pressure cell is closed, and after the injectable medium is injected into the pressure cell in the gap between the sample and the inner walls (Para [0126], “flooding experiments are then performed by injecting an injection fluid into the samples 1.  Measurements of characteristics of the fluids and porous media required for further analysis by the control system 200 may be taken before, during and/or after each of these cleaning, saturation, ageing and flooding stages”).

Collins in view of Xie is silent in a high-pressure viewing window including a short-circuited coaxial probe connected to a coaxial resonator; and the coaxial resonator system is configured to capture, using the short-circuited coaxial probe and the coaxial resonator, the microwave measurements.  However, Frische teaches a high-pressure viewing window (Fig. 4; transducer 20 is a quartz material, therefore considered a window since it can be transparent) including a short-circuited coaxial probe connected to a coaxial resonator (Fig. 4, 5; electrode 6, 7, 8 or 9 connected to the quartz material which has resonant properties); and a coaxial resonator system is configured to capture measurements, using the short-circuited coaxial probe and the coaxial resonator (Fig. 1; oscillator circuitry 15 connected to the transducer assembly 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Frische into Collins as modified for the benefit of providing a pressure sensing system that can produce a very accurate output (Summary, Frische).


 Regarding claim 4, Collins discloses further comprising controls configured to allow setting, by a user, of a desired pressure and a desired temperature, wherein the injection system and the heating element are further configured to attain and maintain the desired pressure and the desired temperature (Para [0097]-[0103]). 
 	Regarding claim 5, Collins discloses further comprising a user interface configured to receive user inputs from a user and to display information about the pressure cell system, including pressure information, temperature information.  Xie discloses displaying information including captured microwave measurements of the sample (para [0007], [0043]; Figs. 1- 2a; coaxial sensor 226 used to measure permittivity at multiple pressures and temperatures).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Xie into Collins for the benefit of incorporating a sensor that is capable of providing a precise measurement of sample properties.
 	Regarding claim 6, Collins discloses wherein the pressure cell is made of stainless steel or titanium or any mix of metals (Para [0071] “The pressure containment holders 2 may be formed, for example, from stainless steel”), wherein a cross-section of the pressure cell has a cylindrical shape or a square shape, and wherein the inner walls are sized slightly larger than the sample (See fig. 2; holders 2 have cylindrical shape). 

Regarding claim 10, Collins discloses wherein the sample is a fluid sample, wherein, after the pressure cell is closed, a vacuum is created in the pressure cell, and wherein the fluid sample is injected until a desired pressure/temperature is attained (Para [0157]; “effluent line 8 may be opened to connect the holders 2 and their associated samples 1 to a vacuum line and a synthetic formation brine may be fed to the inlets 5 of the holders 2”).
Regarding claim 11, Collins discloses wherein the internal walls of the pressure cell include at least one quartz or sapphire filled, short-circuited, coaxial line (Para [0063]; sapphire or quartz windows for transparency).
Regarding claim 14, Collins discloses wherein the heating element provides heat to the injectable medium in the pressure cell before at least one of the measurements is captured (Para [0088]; “final portion of the feed line 12 may be located in the oven or the final portion of the feed line 12 may be provided with a heating jacket”).  Xie discloses capturing microwave measurements. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Xie into Collins for the benefit of incorporating a sensor that is capable of providing a precise measurement of sample properties.

Regarding claim 15, Collins discloses a computer-implemented method, comprising: 
housing, by a pressure cell in a pressure cell system (Fig. 1; Para [0071]; pressure containment holder 2), a sample within inner walls of a pressure cell (Fig. 1; sample 1 is contained in the holder 2);  

heating, by a heating element in the pressure cell system, the injectable medium in the pressure cell (Para [0088]; injection fluid may be heated in line 12 with heating jacket);  
measuring, by a pressure gauge in the pressure cell system, pressure inside the pressure cell (Para [0097] - [0103]; apparatus for investigating pressure);  
measuring, by a temperature gauge in the pressure cell system, a temperature in the pressure cell (Para [0097] - [0102]; apparatus for investigating temperature);  and 
capturing, measurements of the sample, wherein the measurements are captured after the sample is placed inside of the pressure cell (Para [0126], flooding experiments performed) and a top including a pressure resistant lid is closed (Fig. 1; platen 3 or 4) on the pressure cell, after the injectable medium is injected into the pressure cell in the gap between the sample and the inner walls, and after heat is optionally provided by the heating element to the injectable medium in the pressure cell (Para [0126], “flooding experiments are then performed by injecting an injection fluid into the samples 1.  Measurements of characteristics of the fluids and porous media required for further analysis by the control system 200 may be taken before, during and/or after each of these cleaning, saturation, ageing and flooding stages”).
Collins is silent in capturing, by a coaxial resonator system in the pressure cell system, microwave permittivity measurements at different combinations of temperatures and pressures.  However, Xie discloses a probe for measuring dielectric properties of a sample comprising a coaxial resonator system configured to capture microwave permittivity measurements at different 
Collins in view of Xie is silent in wherein the capturing is done by a coaxial resonator system in the pressure cell system through a short-circuited coaxial probe included in a high-pressure viewing window and connected to a coaxial resonator.  However, Frische teaches a capturing is done by a coaxial resonator system in the pressure cell system (Fig. 1; oscillator circuitry 15 connected to the transducer assembly 20) through a short-circuited coaxial probe (Fig. 4, 5; electrode 6, 7, 8 or 9 connected to the quartz material which has resonant properties); included in a high-pressure viewing window (Fig. 4; transducer 20 is a quartz material, therefore considered a window since it can be transparent) and connected to a coaxial resonator (Fig. 4, 5; quartz is a natural resonator which is connected to the electrodes 6-9 or alternatively to the oscillating circuitry 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Frische into Collins as modified for the benefit of providing a pressure sensing system that can produce a very accurate output (Summary, Frische).

Regarding claim 17, Xie discloses wherein the coaxial resonator system includes coaxial probes embedded in inner walls of a cell (Fig. 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Xie into 
Regarding claim 18, Collins discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
housing, by a pressure cell in a pressure cell system (Fig. 1; Para [0071]; pressure containment holder 2), a sample within inner walls of a pressure cell (Fig. 1; sample 1 is contained in the holder 2);   
injecting, by an injection system in the pressure cell system (Fig. 1; fluid from reservoir 14 is injected through feed line 12 into the holder 2), an injectable medium into the pressure cell in a gap between the sample and the inner walls (Fig. 1; feedline 12 is between sample 1 and plate 3);    
heating, by a heating element in the pressure cell system, the injectable medium in the pressure cell (Para [0088]; injection fluid may be heated in line 12 with heating jacket);  
measuring, by a pressure gauge in the pressure cell system, pressure inside the pressure cell (Para [0097] - [0103]; apparatus for investigating pressure);    
measuring, by a temperature gauge in the pressure cell system, a temperature in the pressure cell (Para [0097] - [0102]; apparatus for investigating temperature);   and 
capturing measurements, wherein the measurements are captured after the sample is placed inside of the pressure cell and a top including a pressure resistant lid is closed on the pressure cell, after the injectable medium is injected into the pressure cell in the gap between the sample and the inner walls, and after heat is optionally provided by the heating element to the injectable medium in the pressure cell (Para [0126], “flooding experiments are then performed 
Collins is silent in capturing by a coaxial resonator system in the pressure cell system, microwave permittivity measurements of the sample at different combinations of temperatures and pressures. Xie teaches a probe for measuring dielectric properties of a sample comprising a coaxial resonator system configured to capture microwave measurements of the sample at different combinations of temperatures and pressures (para [0007], [0043]; Figs. 1- 2a; coaxial sensor 226 used to measure permittivity at multiple pressures and temperatures).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Xie into Collins for the benefit of incorporating a sensor that is capable of providing a precise measurement of sample properties (Para [0007], Xie et al.). 
Collins in view of Xie is silent in wherein the capturing is done by a coaxial resonator system in the pressure cell system through a short-circuited coaxial probe included in a high-pressure viewing window and connected to a coaxial resonator.  However, Frische teaches a capturing is done by a coaxial resonator system in the pressure cell system (Fig. 1; oscillator circuitry 15 connected to the transducer assembly 20) through a short-circuited coaxial probe (Fig. 4, 5; electrode 6, 7, 8 or 9 connected to the quartz material which has resonant properties); included in a high-pressure viewing window (Fig. 4; transducer 20 is a quartz material, therefore considered a window since it can be transparent) and connected to a coaxial resonator (Fig. 4, 5; quartz is a natural resonator which is connected to the electrodes 6-9 or alternatively to the oscillating circuitry 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Frische into Collins as 
Regarding claim 20, Xie discloses wherein the coaxial resonator system includes coaxial probes embedded in the inner walls of cell (Fig. 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate Xie into Collins for the benefit of incorporating a sensor that is capable of providing a precise measurement of sample properties.

Claim 3, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2013/0125630 in view of Xie et al., US 2013/0009048 in view of Frische et al., US 4,479,070 in view of Xie et al., US 20160169720
Regarding claim 3, Collins as modified discloses all the limitation of claim 1.  Frische teaches a quartz to metal fusion (Fig. 1; electrodes to quartz material).  Collins as modified is silent wherein the coaxial probes are embedded in the inner walls using glass-metal fusion. However, Xie teaches a coaxial probe which is embedded using a glass to metal fusion (Para [0034]; Fig. 4a; glass-to-metal seal 405 with insulator 430 and conductor 432). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate Xie into Collins as modified for the benefit of achieving the desired characteristic impedance in order to have greater efficiency in measurement. 
Regarding claim 16, Collins as modified is silent in further comprising, when the sample is a fluid, measuring a permittivity of the injectable medium. However, Xie teaches when a sample is a fluid, measuring a permittivity of an injectable medium (Para [0028]; permittivity change is determined when an injected fluid is gas).  It would have been obvious to one of 
 Regarding claim 19, Collins as modified is silent in when the sample is a fluid, measuring a permittivity of the injectable medium. However, Xie teaches when a sample is a fluid, measuring a permittivity of an injectable medium (Para [0028]; permittivity change is determined when an injected fluid is gas).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate Xie into Collins as modified for the benefit of achieving high measurement sensitivity.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2013/0125630 in view of Xie et al., US 2013/0009048 in view of Frische et al., US 4,479,070 in view of Lim et al., US 2006/0049215
Regarding claim 9, Collins is silent in wherein the sample is a fluid gas sample, wherein, after the pressure cell is closed, the gas sample is injected into the pressure cell to remove air in the pressure cell, and wherein injection of the gas sample continues until a desired pressure/temperature is attained. However, Lim is in the field of pressurized containers and teaches wherein, after the pressure container is closed (Para [0037]; container is sealed), a gas sample is injected into the pressure cell to remove air in the pressure cell and wherein injection of the gas sample continues until a desired pressure/temperature is attained (Para [0037]; air is removed and a gas is injected into container).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lim into Collins for the purpose of having a desired pressure in the cell thereby providing more accurate measurements of the sample. 

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior art does not disclose or suggest “wherein dimensions of a central conductor diameter and an outer diameter of a quartz window provide make the coaxial line of a desired impedance of 50 ohm” in combination with all the limitations of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        5/15/2021